Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/06/2021 has been entered. Claims 1-9, 12, 17, 20-28 are pending, claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-9, 12, 17, 20-21 are examining below. 
Applicant's amendments have overcome the objections and the 112 (b) rejections previously set forth in the Final Office Action mailed 04/05/2021. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 10 “the engaging portions” should read – the plurality of displacement engaging portions—
Claim 1, lines 18-21 “wherein the plurality of spring elements are configured to permit elastic displacement of the engaging portions relative the rigid portion, and thereby provide a primary compliance” should read -- wherein the plurality of discrete spring elements are configured to permit elastic displacement of the plurality of displacement engaging portions relative the rigid portion, and thereby provide a primary compliance--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-9, 12, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-16, the term of “at least one of said plurality…” is indefinite because it is unclear whether it refers to at least one of the plurality of discrete spring elements or at least one of the plurality of displacement engaging portions.
Claim 7 recites “a first CD position…a second CD position…along the CD” that is unclear. The CD of Claim 1 is the cross direction, but it is unclear what the first and second CD positions are. Is Applicant trying to claim that “the first compliant region is disposed at a first position along the cross direction and the second compliant region is disposed at a second position along the cross direction, wherein the first and second positions along the cross direction are separated by a distance along the cross direction” in claim 7?
The scope of Claim 21 is unclear because claim 21 depends on the canceled claim 19. Original, claim 21 depends on claim 19 which depends on the independent claim 14. Both claims 14 and 19 have been canceled. Therefore, it is unclear what the boundaries of the structural apparatus of claim 21. Examiner notes that claim 20 (original it depended on claim 19) has amended to depend on claim 8. Also, Examiner has called the attorney of record to see if claim 21 was a typo, but did not get a response. Therefore, for examination purpose, claim 21 is treated to depend on claim 8.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 12, 17, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodnar (US 4004479).
Regarding claim 1, as best understood, Bodnar shows an apparatus (Figures 1-3) comprising: 
a tooling roll (a upper roll 14, Figure 1);
an anvil roll (a lower roll 16, Figure 1) operably engaged with the tooling roll (Figure 3) at a nip (where the upper roll and lower rolls engage or contact to each other), 
wherein the tooling roll and the anvil roll are rotatable about respective axes of rotation (see both arrows in Figure 3), the axes of rotation and the nip being perpendicular to a machine direction (MD or a direction A, Figure 3) and parallel with a cross direction (CD) (Figure 1, both rotation axes and the nip are perpendicular to the machine direction or the feeding direction of a strip S and parallel to lengths of the upper and lower rolls or the cross direction),
wherein the anvil roll comprises:
an outer circumferential surface (an outer surface of a core 20 and three segments 36, Figure 2), comprising a plurality of displaceable engaging portions disposed thereabout (emphasis added) (Figure 2, outer surfaces or outer portions or engaging surfaces of three resilient tread 42 and three resilient treads 46), wherein the plurality of displacement engaging portions are configured to engage one or more features of the tooling roll (Figure 3, the resilient treads of the upper roll engage the resilient treads of the lower roll. See Col. 3, lines 31-36 recites “the tread portions 42 are made of hard resilient frictional material such as polyurethane plastic material or the like such that it will make a good frictional grip with the strip metal S, and at the same time be sufficiently resilient to be deformed under pressure”);
a rigid portion (see MPEP 608.02, section IX, drawing symbols, the core 20 and the three segments 36 in Figure 2 appear to be rigid because they are made by metal of some sort. See Col. 3, line 10 “steel”) and
a plurality of discrete spring elements (there are three resilient treads 42 and three resilient tread 46 on the lower roll, Applicant loosely claims “spring” elements without providing their structures to appreciate the “spring” elements. Therefore, three resilient treads 42 and three resilient tread 46 on the lower roll meet the “spring” limitation. See Col. 3, lines 31-36), at least one of the plurality of discrete spring elements in operable communicate with each engaging portion and the rigid portion (see Figure 3, the resilient treads 42, 46 in operable communicate with their the engaging surfaces “portions” or the outer surfaces and the core 20 and segments 32),
wherein the plurality of discrete spring elements are configured to permit elastic displacement of the plurality of displaceable engaging portions relative the rigid portion, and thereby provide a primary compliance (Col. 3, lines 31-36 recites “the tread portions 42 are made of hard resilient frictional material such as polyurethane plastic material or the like such that it will make a good frictional grip with the strip metal S, and at the same time be sufficiently resilient to be deformed under pressure”).
Regarding claim 3, Bodnar shows that at least 90% of the outer circumferential surface is compliant (Figure 3, the resilient treads 42 and 46 cover at least 90% of the outer circumferential surface. It is about 95%).
Regarding claim 4, Bodnar shows that the tooling roll is a knife roll (knives or blades 48 mount on the upper roll, Figure 3).
Regarding claim 5, Bodnar shows that the one or more plurality of spring elements comprise one or more first spring elements (the resilient treads 42) and one or more second spring elements (the resilient treads 46), wherein the one or more first spring elements provide a first compliant region (the region of the resilient tread 42, Figure 3) and the one or more second spring elements provide a second compliant region (the region of the resilient tread 46, Figure 3 below. Please note that both upper and lower rolls have similar structures), and wherein the first compliant region differs in magnitude from the second compliant region by at least 5 % 
(as the claim is written, it is not provided when the first compliant region differs in magnitude from the second compliant region by at least 5%. See Figure 3 below. Since both threads 42 and 46 are made by the same material, Col. 3,line 36 recites “a tread strip 46 of similar material”, and the second compliant region, where the thickness of the tread 46 is half of the thickness of the tread 42, therefore, the first compliant region ably differs in magnitude from the second compliant region by at least 5 percent).
Regarding claim 6, Bodnar shows that the first compliant region is disposed at a first position along the outer circumferential surface and the second compliant region is disposed in a second position along the outer circumferential surface, wherein the first and second positions are separated by a distance along the outer circumferential surface (Figure 3 below, the first and second compliant regions are separated by a gap or a distance along the outer circumferential surface for receiving the blade 48 or a cross section of the blade).
Regarding claim 7, Bodnar shows that the first compliant region is disposed at a first position along the cross direction (Figure 2) and the second compliant region is disposed at a second position along the cross direction (Figure 2), wherein the first and second positions along the cross direction are separated by a distance along the cross direction (see Figure 3 below, the resilient thread 42 and the resilient thread 46 are separated by a slot or distance that is along the cross direction for receiving the blade 48).

    PNG
    media_image1.png
    787
    722
    media_image1.png
    Greyscale

Regarding claims 8 and 17, Bodnar shows that the tooling roll comprises an auxiliary compliance (Figure 3 above. Please note that both upper and lower rolls have the similar structures. The upper roll has three resilient treads 42 and three resilient treads 46).
Regarding claim 12, Bodnar shows that the tooling roll is rigid (see MPEP 608.02, section IX, drawing symbols, the core 20 and the three segments 36 in Figure 3 appear to be rigid because they are made by metal of some sort.  See the discussion in claim 1 above).
Regarding claim 20, Bodnar shows that the auxiliary compliance is equal to the primary compliance (as the claim is written, it is not provided when “the auxiliary compliance is equal to the primary compliance”. Since the upper and lower rolls have similar structures as seen in Figure 3 and disclosed in Col. 3, lines 8-40 recites “a chopper roll 14 or 16 may be made up with a cylindrical surface in the following manner. A central solid core 20…three  arcuate segments 36”, therefore, the auxiliary compliance is equal to the primary compliance in certain regions when the treads 42 of the upper roll meet the treads 42 of the lower roll).
Regarding claim 21, as best understood, Bodnar shows that the auxiliary compliance differs from the primary compliance in magnitude by at least 5% (as the claim is written, it is not provided when “the auxiliary compliance differs from the primary compliance in magnitude by at least 5%”. As seen in Figure 3 above, the auxiliary compliance differs to the primary compliance in magnitude by at least 5% in certain regions, for examples, when the treads 46 (having a haft thickness compared to the treads 42) of the upper roll meet the treads 42 of the lower roll. Since the treads 46 have at least 50% thickness more than the treads 42, the treads 46 differs the treads 42 in magnitude by at least 5%).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodnar in view of Kelzer (US 4856400).
Regarding claims 2 and 9, Bodnar shows all of the limitations as stated in claims 1 and 8 above except that the primary compliance as set forth in claim 2 and the auxiliary compliance as set forth in claim 9 are at least 10 microns in first and second directions respectively.
Kelzer shows a cutting apparatus (Figures 1-2) comprising upper and lower rolls (12, 14, Figures 1-2), wherein the upper and lower rolls have resilient wheels including a plurality of discrete springs (Figure 2, parts of an elastic web 56 connect between two rings 52-54), and wherein the resilient wheels are compressed in first and second directions respectively to create a gap to accommodate a thickness of a workpiece, for an example, 0.050 inch or 1270 microns (Col. 4, lines 30-31). Also Kelzer discloses that the resilient wheels are identical and the workpiece is centered in the gap to be firmly held against the resilient wheels (Figure 2 and Col. 4, lines 33-35. Since these resilient wheels are identical and the workpiece is centered in the gap, each upper and lower resilient wheels are displacement at least 10 microns or about “1270/2=” 635 microns). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the primary and auxiliary compliances of Bodnar to be at least 10 microns in respectively first and second directions, as taught by Kelzer, since this is known for the same purpose of allowing the workpiece to be firmly held against the engaging portions of the primary and auxiliary compliances and in order to allow the primary and auxiliary compliances are compressed or opened at a gap to accommodate a thickness of a workpiece at least 10 microns.
Regarding claim 20, this is an alternative rejection, Bodnar shows all of the limitations as stated in claims 1 and 8 above except that Bodnar does not clearly disclose the auxiliary compliance equal to the primary compliance.
Kelzer teaches the similar resilient wheels for creating a gap to accommodate a thickness of a workpiece (see claims 2 and 9 above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the primary and auxiliary compliances of Bodnar to be equal, as taught by Kelzer, in order to allow the primary and auxiliary compliances are compressed or opened at a gap to accommodate a thickness of a workpiece and the workpiece to be centered in the gap to be firmly held against the engaging portions of the primary and auxiliary compliances.
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12, 17, 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                             9/10/2021